Title: The American Commissioners to Thomas Simpson, 3 June 1778: résumé
From: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John
To: Simpson, Thomas


<Passy, June 3, 1778: We have had several letters from you and certificates from officers and others about the charge on which you have been confined. Our giving an opinion of it would be improper, but we have asked Capt. Jones to release you on parole, so that you may go to Nantes and take passage to America to stand trial by court martial.>
